NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

              ANTHONIE RUINARD, JR., Petitioner/Appellee,

                                        v.

             LYNICIA C. SCROGGINS, Respondent/Appellant.

                           No. 1 CA-CV 20-0546 FC
                                FILED 6-22-2021


           Appeal from the Superior Court in Maricopa County
                          No. FC2019-098325
                              FC2020-000993
                   The Honorable Adele Ponce, Judge

                                  AFFIRMED


                                   COUNSEL

Lynicia C. Scroggins, Phoenix
Respondent/Appellant



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Cynthia J. Bailey joined.
                       RUINARD, JR. v. SCROGGINS
                          Decision of the Court

W I N T H R O P, Judge:

¶1           Lynicia C. Scroggins (“Mother”) appeals the superior court’s
decisions to (1) adopt as an order of the court an agreement she and
Anthonie Ruinard, Jr. (“Father”) entered pursuant to Arizona Rule of
Family Law Procedure (“Rule”) 69, (2) deny her petition to set aside or
modify that agreement, and (3) incorporate the order adopting the
agreement into the parties’ dissolution decree. For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶2          In February 2019, the parties were married in Phoenix. They
have one minor child in common, born in June 2018.2

¶3             Each party accused the other of infidelity, and on July 27,
2019, between approximately midnight and 2:00 a.m., they both engaged in
a verbal altercation that spilled from their residence onto the front yard and
down the street. Chandler police officers arrested Mother and charged her
with disorderly conduct, a domestic violence offense. See Ariz. Rev. Stat.
(“A.R.S.”) §§ 13-2904(A)(1), -3601(A)(1)-(2), (6).

¶4             In December 2019, Father filed a pro se petition for dissolution
of the parties’ marriage.3 Father alleged Mother had committed domestic
violence, stating “she’s still in court for it,” and also claimed Mother had
“left [the parties’ child] in the car several times, and she’s constantly leaving
the kids at home by themselves.” Father requested the court award him
sole legal decision-making and physical custody of the child, with Mother
receiving supervised parenting time. Father also sought child support.

¶5            In March 2020, the parties entered an agreement pursuant to
Rule 69, Ariz. R. Fam. Law P. The parties agreed the child would reside
with Father, who would have sole legal decision-making authority. Mother
would receive parenting time every other Friday for up to four hours. The


1      We view the facts and reasonable inferences therefrom in the light
most favorable to sustaining the superior court’s rulings. Day v. Day, 20
Ariz. App. 472, 473 (1973).

2      Both parties have children from other relationships.

3     Both parties      have    represented     themselves    throughout     the
proceedings.


                                       2
                      RUINARD, JR. v. SCROGGINS
                         Decision of the Court

parties also agreed Mother would not be responsible for any child support,
and Father would be responsible for the child’s medical, dental, and vision
care insurance and any additional non-covered child-care expenses.

¶6            Three days later, on March 16, 2020, Mother filed a document
entitled “Custody,” in which she stated she had only entered the Rule 69
agreement to remove an “untrueful [sic] order of protection off the minor
[child],” and “to avoid other legal issues.” Mother acknowledged she had
a “criminal background” and domestic violence issues, but she claimed
Father had lied about her in court and was using “a false order of protection
to control me [from] being able to see my daughter.” Mother requested
“joint custody or sole legal decision making.”

¶7           Later that day, both Mother and Father appeared at a
resolution management conference. After discussion, issues related to the
protective order were resolved and, after each party provided sworn
testimony, the superior court found the terms of the Rule 69 agreement
“appropriate” and adopted the stipulated agreement as an order of the
court.

¶8            Two days later, Mother petitioned to “cancel/modify” the
parties’ Rule 69 agreement. The superior court denied Mother’s motion,
noting she had provided “no grounds for doing so, except to state that she
wishe[d] for a different arrangement,” failed to complete the parenting class
required by statute to file a petition to modify, see A.R.S. § 25-352, and had
not satisfied the grounds necessary for filing a motion to modify a legal
decision-making or parenting time decree earlier than one year after its
adoption date, see A.R.S. § 25-411. Before trial, Mother continued to seek to
set aside or modify the parties’ Rule 69 agreement.

¶9           In August 2020, the superior court held an evidentiary
hearing on the divorce petition, then entered a decree of dissolution. As
part of the decree, the court approved and adopted the parties’ Rule 69
agreement, while denying Mother’s petition to modify or set aside the
agreement:

              The parties previously entered a Rule 69 agreement
       concerning legal decision making, parenting time and child
       support, that was adopted by the Court on March 16, 2020.
       Before the March 16, 2020, hearing began, there was an order
       of protection in place precluding Mother from having any
       contact with the parties’ child. The order had been upheld
       after a hearing. The parties agreed to have the Court adopt



                                      3
               RUINARD, JR. v. SCROGGINS
                  Decision of the Court

the [R]ule 69 agreement and modify the order of protection to
permit Mother to have contact with the child. The Rule 69
agreement was clearly described as a final order. A final
hearing was set on the petition for dissolution. In the
meantime, Mother filed a petition to modify, seeking to set
aside the Rule 69 agreement, stating the agreement had been
prepared by a paralegal rather than an attorney, and that it
was not in the best interest of the child.

       At the final hearing, the parties agreed they had no
property, debt or other issues to resolve. Mother, however,
was still seeking to set aside the Rule 69 agreement. The
Court heard evidence presented by Mother on this issue.
Mother testified that she had been manipulated into signing
the Rule 69 agreement, and that she did so under duress in
order to have the order of protection removed. Mother also
claimed     generally    that    the   agreement        contains
misrepresentation and fraud. Other than to state that the
agreement had been prepared by a paralegal rather than an
attorney, Mother did not specify any misrepresentation
related to the Rule 69 agreement. Mother also testified at
length that Father did not have custody of [] his other children
pursuant to other Court orders in different cases. Mother
claimed that the agreement, which allows Mother supervised
parenting time--was not in the child’s best interest because it
limited the child’s time with Mother.

        The Court finds that Mother has not met her burden to
set aside the Rule 69 agreement. The circumstances described
by Mother do not constitute duress, fraud, or
misrepresentation that would warrant setting aside the Rule
69 agreement. In addition, to the extent her request to set
aside the [R]ule 69 agreement could be considered a petition
to modify, pursuant to A.R.S. [§] 25-411, “[a] person shall not
make a motion to modify a legal decision-making or
parenting time decree earlier than one year after its date,
unless the court permits it to be made on the basis of affidavits
that there is reason to believe the child’s present environment
may seriously endanger the child’s physical, mental, moral or
emotional health.” It has been less than one year since the
Court entered its order. Mother does not allege and has not
presented evidence to support any claim that the child’s
present environment may seriously endanger her physical,


                               4
                      RUINARD, JR. v. SCROGGINS
                         Decision of the Court

       mental[,] moral or emotional health. Mother’s petition to
       modify (and set aside) the Rule 69 agreement is denied.

¶10           We have jurisdiction over Mother’s timely appeal pursuant to
A.R.S. § 12-2101(A)(1).

                                ANALYSIS

¶11           Mother argues the superior court erred in adopting the
parties’ Rule 69 agreement as an order of the court, denying her petition to
set aside or modify the agreement, and incorporating that order into the
parties’ dissolution decree. Father has not filed an answering brief, which
can be construed as a concession of error; in our discretion, however, we
choose to address the merits of the appeal. See Thompson v. Thompson, 217
Ariz. 524, 526, ¶ 6 n.1 (App. 2008). Accordingly, we address Mother’s
appeal.

¶12           We will affirm if substantial evidence supports the court’s
decision, Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16 (App. 2009), and will not
substitute our opinion for that of the superior court unless there has been a
clear abuse of discretion, Deatherage v. Deatherage, 140 Ariz. 317, 319 (App.
1984). Further, we will not set aside findings of fact unless they are clearly
erroneous. Ariz. R. Fam. Law P. 82(a)(5). We defer to the superior court’s
credibility determinations, and to the extent the court based its rulings on
the weight it gave conflicting evidence, we defer to the court’s judgment.
Gutierrez v. Gutierrez, 193 Ariz. 343, 347-48, ¶ 13 (App. 1998); Ariz. R. Fam.
Law P. 82(a)(5).

¶13            Mother has failed to provide transcripts of the March 16, 2020,
resolution management conference and the August 20, 2020, evidentiary
hearing on the divorce petition. As the appellant, Mother had the
obligation to timely provide this court with any transcripts necessary to the
resolution of this appeal. See ARCAP 11(c). We assume any missing
portions of the record support the superior court’s findings and
conclusions. See Baker v. Baker, 183 Ariz. 70, 73 (App. 1995).

¶14            Much as she did in the superior court, Mother argues the
parties’ Rule 69 agreement is not in the child’s best interest, the agreement
“contains fraud, duress and misrepresentation,” and Father “forced and
manipulated” her to sign the document. She further claims Father has been
married five times, has a history of domestic violence involving his ex-
wives, and does not have sole legal decision-making authority over any of
his other children. Mother fails to reference any supporting documentation
or provide even a single citation to the record in support of her claims,


                                      5
                      RUINARD, JR. v. SCROGGINS
                         Decision of the Court

however, and her brief fails to comply with Rule 13, ARCAP. See ARCAP
13(a)(5), (7). More importantly, although a few of the exhibits admitted into
evidence at the August 2020 evidentiary hearing provide some support for
Mother’s claims regarding Father’s history with his ex-wives and children,
Mother does not specify the fraud, duress, misrepresentation, force, or
manipulation to which she refers, and the record is clear the superior court
considered and rejected her arguments in this regard.

¶15           Additionally, we cannot determine whether the superior
court has improperly precluded or failed to consider any evidence Mother
may have presented supporting her allegations without the transcripts. To
the extent Mother questions whether the superior court failed to consider
any evidence, we assume the court considered all relevant information
presented to it. See Aguirre v. Robert Forrest, P.A., 186 Ariz. 393, 397 (App.
1996). Given Mother’s conclusory arguments, the dearth of supporting
documentation, and the lack of any transcripts, we find no abuse of the
superior court’s considerable discretion. See Baker, 183 Ariz. at 73; State v.
Lindner, 227 Ariz. 69, 70, ¶ 3 n.1 (App. 2010) (recognizing an appellate court
will not address undeveloped arguments); Romero v. Sw. Ambulance &
Rural/Metro Corp., 211 Ariz. 200, 203, ¶ 4 (App. 2005) (holding unsupported
arguments without the relevant transcripts are insufficient for this court to
meaningfully review the superior court’s rulings or overcome the
presumption that those rulings are supported by the record); see also Gen.
Elec. Cap. Corp. v. Osterkamp, 172 Ariz. 191, 193 (App. 1992) (stating a
judgment is presumed correct, and the appellant bears the burden to show
otherwise).

                               CONCLUSION

¶16            We affirm the superior court’s decisions to (1) adopt the
parties’ Rule 69 agreement as an order of the court, (2) deny Mother’s
petition to set aside or modify that agreement, and (3) incorporate the order
adopting the agreement into the parties’ dissolution decree.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         6